EXHIBIT 10.13

 

IREIT WETUMPKA DG, L.L.C., as mortgagor

(Borrower)

 

to

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as mortgagee

(Lender)

 

MORTGAGE, ASSIGNMENT OF LEASES AND
RENTS, SECURITY AGREEMENT AND FIXTURE FILING

 

Dated:

 

As of November 6, 2012

Location:

 

57 Chapel Road

 

 

Wetumpka, Alabama

 

 

As more particularly described in Exhibit A hereto

County:

 

Elmore

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT SERVES AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 7-9A-502(c),
CODE OF ALABAMA (1975), AS AMENDED.

 

PREPARED BY AND UPON

RECORDATION RETURN TO:

 

Katten Muchin Rosenman LLP

550 South Tryon Street, Suite 2900

Charlotte, North Carolina 28202

Attention:  Daniel S. Huffenus, Esq.

 

--------------------------------------------------------------------------------


 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING

 

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (this “Mortgage”) is made as of November 6, 2012, by IREIT WETUMPKA DG,
L.L.C., a Delaware limited liability company, having its principal place of
business at 2901 Butterfield Road, Oak Brook, Illinois 60523, as mortgagor
(“Borrower”) to JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association
chartered under the laws of the United States of America, having an address at
383 Madison Avenue, New York, New York 10179, as mortgagee (together with its
successors and assigns, “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, this Mortgage is given to secure a loan (the “Loan”) in the principal
sum of THREE MILLION THREE HUNDRED FORTY THOUSAND FOUR HUNDRED FIFTY AND NO/100
DOLLARS ($3,340,450.00), advanced pursuant to that certain Loan Agreement, dated
as of the date hereof, between Borrower, the entities set forth on Schedule I
attached hereto (each an “Other Borrower”, Borrower and each Other Borrower,
collectively, “Borrowers”) and Lender (as the same may hereafter be amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by that certain Promissory
Note, dated the date hereof, made by Borrowers in favor of Lender (as the same
may hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, the “Note”);

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined
hereinafter) and the performance of all of Borrowers’ obligations under the
Note, the Loan Agreement and the other Loan Documents (as herein defined); and

 

WHEREAS, this Mortgage is the “Mortgage” as defined in the Loan Agreement, and
payment, fulfillment, and performance by Borrower of its obligations thereunder
and under the other Loan Documents are, subject to the limits set forth herein,
secured hereby, and each and every term and provision of the Loan Agreement and
the Note, including the rights, remedies, obligations, covenants, conditions,
agreements, indemnities, representations and warranties of the parties therein,
are hereby incorporated by reference herein as though set forth in full and
shall be considered a part of this Mortgage (the Loan Agreement, the Note, this
Mortgage, and all other documents evidencing or securing the Debt are
hereinafter referred to collectively as the “Loan Documents”).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Mortgage:

 

ARTICLE 1 - GRANTS OF SECURITY

 

Section 1.1                                   Property Mortgaged.  Borrower does
hereby irrevocably mortgage, grant, bargain, sell, pledge, assign, warrant,
transfer and convey to Lender and its successors and assigns, including power of
sale, the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):

 

--------------------------------------------------------------------------------


 

(a)                                 Land.  The real property described in
Exhibit A attached hereto and made a part hereof (the “Land”);

 

(b)                                 Additional Land.  All additional lands,
estates and development rights hereafter acquired by Borrower for use in
connection with the Land and the development of the Land and all additional
lands and estates therein which may, from time to time, by supplemental mortgage
or otherwise be expressly made subject to the lien of this Mortgage;

 

(c)                                  Improvements.  The buildings, structures,
fixtures, additions, enlargements, extensions, modifications, repairs,
replacements and improvements now or hereafter erected or located on the Land
(collectively, the “Improvements”);

 

(d)                                 Easements.  All easements, rights-of-way or
use, rights, strips and gores of land, streets, ways, alleys, passages, sewer
rights, water, water courses, water rights and powers, air rights and
development rights, and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way now or hereafter belonging, relating or pertaining to the
Land and the Improvements and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Borrower of, in and to the Land and the Improvements
and every part and parcel thereof, with the appurtenances thereto;

 

(e)                                  Equipment.  All “goods” and “equipment,” as
such terms are defined in Article 9 of the Uniform Commercial Code (as
hereinafter defined), now owned or hereafter acquired by Borrower, which is used
at or in connection with the Improvements or the Land or is located thereon or
therein (including, but not limited to, all machinery, equipment, furnishings,
and electronic data-processing and other office equipment now owned or hereafter
acquired by Borrower and any and all additions, substitutions and replacements
of any of the foregoing), together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto (collectively,
the “Equipment”).  Notwithstanding the foregoing, Equipment shall not include
any property belonging to tenants under leases except to the extent that
Borrower shall have any right or interest therein;

 

(f)                                   Fixtures.  All Equipment now owned, or the
ownership of which is hereafter acquired, by Borrower which is so related to the
Land and Improvements forming part of the Property that it is deemed fixtures or
real property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, cleaning, call and
sprinkler systems, fire extinguishing apparatuses and equipment, heating,
ventilating, laundry, incinerating, electrical, air conditioning and air cooling
equipment and systems, gas and electric machinery, appurtenances and equipment,
pollution control equipment, security systems, disposals,

 

3

--------------------------------------------------------------------------------


 

dishwashers, refrigerators and ranges, recreational equipment and facilities of
all kinds, and water, gas, electrical, storm and sanitary sewer facilities,
utility lines and equipment (whether owned individually or jointly with others,
and, if owned jointly, to the extent of Borrower’s interest therein) and all
other utilities whether or not situated in easements, all water tanks, water
supply, water power sites, fuel stations, fuel tanks, fuel supply, and all other
structures, together with all accessions, appurtenances, additions,
replacements, betterments and substitutions for any of the foregoing and the
proceeds thereof (collectively, the “Fixtures”).  Notwithstanding the foregoing,
“Fixtures” shall not include any property which tenants are entitled to remove
pursuant to leases except to the extent that Borrower shall have any right or
interest therein;

 

(g)                                  Personal Property.  All furniture,
furnishings, objects of art, machinery, goods, tools, supplies, appliances,
general intangibles, contract rights, accounts, accounts receivable, franchises,
licenses, certificates and permits, and all other personal property of any kind
or character whatsoever as defined in and subject to the provisions of the
Uniform Commercial Code, other than Fixtures, which are now or hereafter owned
by Borrower and which are located within or about the Land and the Improvements,
together with all accessories, replacements and substitutions thereto or
therefor and the proceeds thereof (collectively, the “Personal Property”), and
the right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), superior in lien to the
lien of this Mortgage and all proceeds and products of the above;

 

(h)                                 Leases and Rents.  All leases, subleases or
subsubleases, lettings, licenses, concessions or other agreements (whether
written or oral) pursuant to which any Person is granted a possessory interest
in, or right to use or occupy all or any portion of the Land and the
Improvements, and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto,
heretofore or hereafter entered into (collectively, the “Leases”), whether
before or after the filing by or against Borrower of any petition for relief
under 11 U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”) and all right, title and interest of Borrower, its successors
and assigns therein and thereunder, including, without limitation, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, revenues, issues
and profits (including all oil and gas or other mineral royalties and bonuses)
from the Land and the Improvements whether paid or accruing before or after the
filing by or against Borrower of any petition for relief under the Bankruptcy
Code (collectively, the “Rents”) and all proceeds from the sale or other
disposition of the Leases and the right to receive and apply the Rents to the
payment of the Debt;

 

(i)                                     Condemnation Awards.  All awards or
payments, including interest thereon, which may heretofore and hereafter be made
with respect to the Property, whether from the exercise of the right of eminent
domain (including, but not limited to, any transfer made in lieu of or in
anticipation of the exercise of the right), or for a change of grade, or for any
other injury

 

4

--------------------------------------------------------------------------------


 

to or decrease in the value of the Property subject to the terms, provisions and
conditions of the Loan Agreement;

 

(j)                                    Insurance Proceeds.  All proceeds in
respect of the Property under any insurance policies covering the Property,
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to the
Property subject to the terms, provisions and conditions of the Loan Agreement;

 

(k)                                 Tax Certiorari.  All refunds, rebates or
credits in connection with reduction in real estate taxes and assessments
charged against the Property as a result of tax certiorari or any applications
or proceedings for reduction;

 

(l)                                     Conversion.  All proceeds of the
conversion, voluntary or involuntary, of any of the foregoing including, without
limitation, proceeds of insurance and condemnation awards, into cash or
liquidation claims;

 

(m)                             Rights.  Subject to the terms, provisions and
conditions of the Loan Agreement, the right, in the name and on behalf of
Borrower, to appear in and defend any action or proceeding brought with respect
to the Property and to commence any action or proceeding to protect the interest
of Lender in the Property;

 

(n)                                 Agreements.  All agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Borrower therein and thereunder, including,
without limitation, the right, upon the happening of any default hereunder, to
receive and collect any sums payable to Borrower thereunder in each case, to the
extent assignable;

 

(o)                                 Trademarks.  All tradenames, trademarks,
servicemarks, logos, copyrights, goodwill, books and records and all other
general intangibles relating to or used in connection with the operation of the
Property (excluding, however, the name “Inland” and any mark registered to The
Inland Group, Inc., or any of its affiliates), in each case, to the extent
assignable;

 

(p)                                 Accounts.  All reserves, escrows and deposit
accounts maintained by Borrower with respect to the Property, including, without
limitation, all accounts established pursuant to the Cash Management Agreement,
if any, including, without limitation, the Cash Management Account and the
Lockbox Account, together with all deposits or wire transfers made to such
accounts, all cash, checks, drafts, certificates, securities, investment
property, financial assets, instruments and other property held therein from
time to time and all proceeds, products, distributions or dividends or
substitutions thereon and thereof;

 

(q)                                 Letter of Credit.  All letter-of-credit
rights (whether or not the letter of credit is evidenced by a writing) Borrower
now has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.1;

 

5

--------------------------------------------------------------------------------


 

(r)                                    Tort Claims.  All commercial tort claims
Borrower now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.1; and

 

(s)                                   Other Rights.  Any and all other rights of
Borrower in and to the items set forth in Subsections (a) through (r) above.

 

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Borrower expressly grants to Lender, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code which are applicable to
secured transactions; it being understood and agreed that the Improvements and
Fixtures are part and parcel of the Land (the Land, the Improvements and the
Fixtures collectively referred to as the “Real Property”) appropriated to the
use thereof and, whether affixed or annexed to the Real Property or not, shall
for the purposes of this Mortgage be deemed conclusively to be real estate and
subject to this Mortgage.

 

Section 1.2                                   Assignment of Leases and Rents. 
Borrower hereby absolutely and unconditionally assigns to Lender all of
Borrower’s right, title and interest in and to all current and future Leases and
Rents; it being intended by Borrower that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only. 
Nevertheless, subject to the terms of the Cash Management Agreement (if any) and
Section 7.1(h) of this Mortgage, Lender grants to Borrower a revocable license
to collect, receive, use and enjoy the Rents and other sums due under the
Leases. Borrower shall hold the Rents, or a portion thereof sufficient to
discharge all current sums due on the Debt, for use in the payment of such sums.

 

Section 1.3                                   Security Agreement.  This Mortgage
is both a real property mortgage and a “security agreement” within the meaning
of the Uniform Commercial Code.  The Property includes both real and personal
property and all other rights and interests, whether tangible or intangible in
nature, of Borrower in the Property.  By executing and delivering this Mortgage,
Borrower hereby grants to Lender, as security for the Obligations (hereinafter
defined), a security interest in the Fixtures, the Equipment and the Personal
Property and other property constituting the Property, whether now owned or
hereafter acquired, to the full extent that the Fixtures, the Equipment, the
Personal Property and such other property may be subject to the Uniform
Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”).  If an Event of Default shall
occur and be continuing, Lender, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Collateral.  Upon request or demand of Lender
after the occurrence and during the continuance of an Event of Default, Borrower
shall, at its expense, assemble the Collateral and make it available to Lender
at a convenient place (at the Land if tangible property) reasonably acceptable
to Lender.  Borrower shall pay to Lender on demand any and all expenses,
including reasonable legal expenses and attorneys’ fees, incurred or paid by
Lender in protecting its interest in the Collateral and in enforcing its rights
hereunder with respect to the Collateral after the occurrence and during the
continuance of an Event of Default.  Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral sent to Borrower in
accordance with the

 

6

--------------------------------------------------------------------------------


 

provisions hereof at least ten (10) business days prior to such action, shall,
except as otherwise provided by applicable law, constitute commercially
reasonable notice to Borrower.  The proceeds of any disposition of the
Collateral, or any part thereof, may, except as otherwise required by applicable
law, be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its discretion shall deem proper.  Borrower’s
(Debtor’s) principal place of business is as set forth on page one hereof and
the address of Lender (Secured Party) is as set forth on page one hereof.

 

Section 1.4                                   Fixture Filing.  Certain of the
Property is or will become “fixtures” (as that term is defined in the Uniform
Commercial Code) on the Land, described or referred to in this Mortgage, and
this Mortgage, upon being filed for record in the Office of the Judge of Probate
for the county wherein such fixtures are situated, shall operate also as a
financing statement filed as a fixture filing in accordance with the applicable
provisions of said Uniform Commercial Code upon such of the Property that is or
may become fixtures.

 

Borrower hereby authorizes Lender at any time and from time to time to file any
initial financing statements, amendments thereto and continuation statements as
authorized by applicable law, as applicable to all or part of the fixtures or
Personal Property.  For purposes of such filings, Borrower agrees to furnish any
information requested by Lender promptly upon request by Lender.  Borrower also
ratifies its authorization for Lender to have filed any like initial financing
statements, amendments thereto and continuation statements.  Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent of Lender,
with full power of substitution, as its true and lawful attorneys- in-fact with
full irrevocable power and authority in the place and stead of Borrower or in
Borrower’s own name to execute in Borrower’s name any documents and otherwise to
carry out the purposes of this Section 1.4, to the extent that Borrower’s
authorization above is not sufficient.  To the extent permitted by law, Borrower
hereby ratifies all acts said attorneys-in-fact have lawfully done in the past
or shall lawfully do or cause to be done in the future by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable. 
Borrower’s state identification number issued in the state of its formation is
5231088.

 

Section 1.5                                   Pledges of Monies Held.  Borrower
hereby pledges to Lender any and all monies now or hereafter held by Lender or
on behalf of Lender, including, without limitation, any sums deposited in the
Lockbox Account (if any), the Cash Management Account (if any), the Reserve
Funds and Net Proceeds, as additional security for the Obligations until
expended or applied as provided in this Mortgage or the Loan Agreement.

 

CONDITIONS TO GRANT

 

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

 

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrowers shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Note, the Loan Agreement and this Mortgage, if Borrowers
shall well and truly perform the Other Obligations as set forth in this Mortgage
and if Borrowers shall well and truly abide by and comply with each and every
covenant and condition set forth herein and in the Note, the

 

7

--------------------------------------------------------------------------------


 

Loan Agreement and the other Loan Documents, these presents and the estate
hereby granted shall cease, terminate and be void and Lender shall mark the Note
“paid in full” and will, at Borrower’s sole cost and expense, release the lien
of this Mortgage; provided, however, that Borrower’s obligation to indemnify and
hold harmless Lender pursuant to the provisions hereof shall survive any such
payment or release.

 

ARTICLE 2 - DEBT AND OBLIGATIONS SECURED

 

Section 2.1                                   Debt.  This Mortgage and the
grants, assignments and transfers made in Article 1 are given for the purpose of
securing the debt evidenced by the Note, including, without limitation, any
future advances thereunder (the “Debt”).

 

Section 2.2                                   Other Obligations.  This Mortgage
and the grants, assignments and transfers made in Article 1 are also given for
the purpose of securing the following (the “Other Obligations”):

 

(a)                                 the performance of all other obligations of
Borrower contained herein;

 

(b)                                 the performance of each obligation of
Borrowers contained in the Loan Agreement and any other Loan Document; and

 

(c)                                  the performance of each obligation of
Borrowers contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
the Note, the Loan Agreement or any other Loan Document.

 

Section 2.3                                   Debt and Other Obligations. 
Borrowers’ obligations for the payment of the Debt and the performance of the
Other Obligations shall be referred to collectively herein as the “Obligations.”

 

ARTICLE 3 - BORROWER COVENANTS

 

Borrower covenants and agrees that:

 

Section 3.1                                   Payment of Debt.  Borrower will
pay the Debt at the time and in the manner provided in the Loan Agreement, the
Note and this Mortgage.

 

Section 3.2                                   Incorporation by Reference.  All
the covenants, conditions and agreements contained in (a) the Loan Agreement,
(b) the Note and (c) all and any of the other Loan Documents, are hereby made a
part of this Mortgage to the same extent and with the same force as if fully set
forth herein.

 

Section 3.3                                   Insurance.  Borrower shall obtain
and maintain, or cause to be maintained, in full force and effect at all times
insurance with respect to Borrower and the Property as required pursuant to the
Loan Agreement.

 

Section 3.4                                   Maintenance of Property.  Borrower
shall cause the Property to be maintained in a good and safe condition and
repair.  The Improvements, the Fixtures, the Equipment and the Personal Property
shall not be removed, demolished or materially altered

 

8

--------------------------------------------------------------------------------


 

except as provided for in the Loan Agreement (except for normal replacement of
the Fixtures, the Equipment or the Personal Property, tenant finish and
refurbishment of the Improvements) without the consent of Lender as provided for
in the Loan Agreement.  Borrower shall promptly repair, replace or rebuild any
part of the Property which may be destroyed by any Casualty or become damaged,
worn or dilapidated or which may be affected by any Condemnation, and shall
complete and pay for any structure at any time in the process of construction or
repair on the Land except as set forth in the Loan Agreement.

 

Section 3.5                                   Waste.  Borrower shall not commit
or suffer any waste of the Property or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or allow the cancellation of any Policy, or do or permit to be
done thereon anything that may in any way materially impair the value of the
Property or the security of this Mortgage.  Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Land, regardless of the depth thereof or the method of mining or extraction
thereof.

 

Section 3.6                                   Payment for Labor and Materials.

 

(a)                                 Subject to the terms, provisions and
conditions of the Loan Agreement, Borrower will promptly pay or cause to be paid
when due all bills and costs for labor, materials, and specifically fabricated
materials (“Labor and Material Costs”) incurred in connection with the Property
and never permit to exist beyond the due date thereof in respect of the Property
or any part thereof any lien or security interest, even though inferior to the
liens and the security interests hereof, and in any event never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof except for the Permitted Encumbrances.

 

(b)                                 Subject to the terms, provisions and
conditions of the Loan Agreement, after prior written notice to Lender,
Borrower, or any tenant of the Property pursuant to the terms of such tenant’s
lease, at its own expense, may contest by appropriate legal proceeding, promptly
initiated and conducted in good faith and with due diligence, the amount or
validity or application in whole or in part of any of the Labor and Material
Costs, provided that (i) no Event of Default has occurred and is continuing
under the Loan Agreement, the Note, this Mortgage or any of the other Loan
Documents, (ii) Borrower is permitted to do so under the provisions of any other
mortgage, deed of trust or deed to secure debt affecting the Property,
(iii) such proceeding shall suspend the collection of the Labor and Material
Costs from Borrower and from the Property or Borrower shall have paid all of the
Labor and Material Costs under protest, (iv) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Borrower is subject and shall not constitute a default thereunder,
(v) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, and (vi) Borrower
shall have furnished the security as may be required in the proceeding, or as
may be reasonably requested by Lender to insure the payment of any contested
Labor and Material Costs, together with all interest and penalties thereon.

 

9

--------------------------------------------------------------------------------


 

Section 3.7                                   Performance of Other Agreements. 
Borrower shall observe and perform each and every term, covenant and provision
to be observed or performed by Borrower pursuant to the Loan Agreement, any
other Loan Document and any other agreement or recorded instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.

 

Section 3.8                                   Change of Name, Identity or
Structure.  Except as set forth in the Loan Agreement, Borrower shall not change
Borrower’s name, identity (including its trade name or names) or, if not an
individual, Borrower’s corporate, partnership or other structure without
notifying Lender of such change in writing at least thirty (30) days prior to
the effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender which
consent will not be unreasonably withheld, delayed or conditioned, provided that
such action is otherwise in compliance with the Loan Agreement.  Borrower shall
execute and deliver to Lender, prior to or contemporaneously with the effective
date of any such change, any financing statement or financing statement change
reasonably required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein.  At the request of Lender,
Borrower shall execute a certificate in form reasonably satisfactory to Lender
listing the trade names under which Borrower intends to operate the Property,
and representing and warranting that Borrower does business under no other trade
name with respect to the Property.

 

Section 3.9                                   Title.  Borrower has good,
marketable and insurable fee simple title to the real property comprising part
of the Property and good title to the balance of such Property, free and clear
of all Liens (as defined in the Loan Agreement) whatsoever except the Permitted
Encumbrances (as defined in the Loan Agreement), such other Liens as are
permitted pursuant to the Loan Documents and the Liens created by the Loan
Documents.  To Borrower’s actual knowledge, the Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property or Borrower’s ability to repay the Loan.  This Mortgage, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create a valid, perfected first priority lien, security title
and security interest on the Property, to the extent such security interest can
be perfected by filing, subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents.  There are no claims for payment for work, labor
or materials affecting the Property which are past due and are or may become a
lien prior to, or of equal priority with, the Liens created by the Loan
Documents unless such claims for payments are being contested in accordance with
the terms and conditions of this Mortgage.

 

Section 3.10                            Letter of Credit Rights.  If Borrower is
at any time a beneficiary under a letter of credit relating to the properties,
rights, titles and interests referenced in Section 1.1 of this Mortgage now or
hereafter issued in favor of Borrower, Borrower shall promptly notify Lender
thereof and, at the request and option of Lender, Borrower shall, pursuant to an
agreement in form and substance satisfactory to Lender, either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Lender of the proceeds of any drawing under the letter of credit
or (ii) arrange for Lender to become the transferee beneficiary of the letter of
credit, with Lender agreeing, in each case that the proceeds of any drawing
under the letter of credit are to be applied as provided in Section 7.2 of this
Mortgage.

 

10

--------------------------------------------------------------------------------


 

ARTICLE 4 - OBLIGATIONS AND RELIANCES

 

Section 4.1                                   Relationship of Borrower and
Lender.  The relationship between Borrower (or any Other Borrower) and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Borrower (or any Other Borrower), and no term or condition of
any of the Loan Agreement, the Note, this Mortgage and the other Loan Documents
shall be construed so as to deem the relationship between Borrower (or any Other
Borrower) and Lender to be other than that of debtor and creditor.

 

Section 4.2                                   No Reliance on Lender.  The
general partners, members, principals and (if Borrower is a trust) beneficial
owners of Borrower are experienced in the ownership and operation of properties
similar to the Property, and Borrower and Lender are relying solely upon such
expertise and business plan in connection with the ownership and operation of
the Property.  Borrower is not relying on Lender’s expertise, business acumen or
advice in connection with the Property.

 

Section 4.3                                   No Lender Obligations.

 

(a)                                 Notwithstanding the provisions of
Subsections 1.1(h) and (n) or Section 1.2, Lender is not undertaking the
performance of (i) any obligations under the Leases; or (ii) any obligations
with respect to such agreements, contracts, certificates, instruments,
franchises, permits, trademarks, licenses and other documents.

 

(b)                                 By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Mortgage, the Loan Agreement, the Note or the other Loan Documents, including,
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal, or insurance
policy, Lender shall not be deemed to have warranted, consented to, or affirmed
the sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

 

Section 4.4                                   Reliance.  Borrower recognizes and
acknowledges that in accepting the Loan Agreement, the Note, this Mortgage and
the other Loan Documents, Lender is expressly and primarily relying on the truth
and accuracy of the warranties and representations set forth in Section 4.1 of
the Loan Agreement without any obligation to investigate the Property and
notwithstanding any investigation of the Property by Lender; that such reliance
existed on the part of Lender prior to the date hereof, that the warranties and
representations are a material inducement to Lender in making the Loan; and that
Lender would not be willing to make the Loan and accept this Mortgage in the
absence of the warranties and representations as set forth in Section 4.1 of the
Loan Agreement.

 

ARTICLE 5 - FURTHER ASSURANCES

 

Section 5.1                                   Recording of Mortgage,  Etc.
Borrower forthwith upon the execution and delivery of this Mortgage and
thereafter, from time to time, will cause this Mortgage and any of the other
Loan Documents creating a lien or security interest or evidencing the lien
hereof upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish

 

11

--------------------------------------------------------------------------------


 

notice of and fully to protect and perfect the lien or security interest hereof
upon, and the interest of Lender in, the Property.  Borrower will pay all taxes,
filing, registration or recording fees, and all expenses incident to the
preparation, execution, acknowledgment and/or recording of the Note, this
Mortgage, the other Loan Documents, any note, deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property and
any instrument of further assurance, and any modification or amendment of the
foregoing documents, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any security instrument with respect to the Property or any
instrument of further assurance, and any modification or amendment of the
foregoing documents, except where prohibited by law so to do.

 

Section 5.2                                   Further Acts, Etc.  Borrower will,
at the cost of Borrower, and without expense to Lender, do, execute, acknowledge
and deliver all and every such further acts, deeds, conveyances, deeds of trust,
mortgages, assignments, notices of assignments, transfers and assurances as
Lender shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Mortgage or for filing, registering or recording this
Mortgage, or for complying with all Legal Requirements.  Borrower, on demand,
will execute and deliver, and in the event it shall fail to so execute and
deliver, hereby authorizes Lender to execute in the name of Borrower or without
the signature of Borrower to the extent Lender may lawfully do so, one or more
financing statements to evidence more effectively the security interest of
Lender in the Property.  Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity
following an Event of Default, including without limitation, such rights and
remedies available to Lender pursuant to this Section 5.2.

 

Section 5.3                                   Changes in Tax, Debt, Credit and
Documentary Stamp Laws.

 

(a)                                 If any law is enacted or adopted or amended
after the date of this Mortgage which deducts the Debt from the value of the
Property for the purpose of taxation or which imposes a tax, either directly or
indirectly, on the Debt or Lender’s interest in the Property, Borrower will pay
the tax, with interest and penalties thereon, if any.  If Lender is advised by
counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury
then Lender shall have the option by written notice of not less than one hundred
eighty (180) days to declare the Debt immediately due and payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Taxes or Other Charges assessed against the Property, or any part thereof, and
no deduction shall otherwise be made or claimed from the assessed value of the
Property, or any part thereof, for real estate tax purposes by reason of this
Mortgage or the Debt.  If such claim, credit or deduction shall be required by
law, Lender shall have the option, by written notice of not less than one
hundred eighty (180) days, to declare the Debt immediately due and payable.

 

12

--------------------------------------------------------------------------------


 

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, this Mortgage, or any of the
other Loan Documents or impose any other tax or charge on the same, Borrower
will pay for the same, with interest and penalties thereon, if any.

 

Section 5.4                                   Splitting of Mortgage.  The
provisions of Section 8.2(c) of the Loan Agreement are hereby incorporated by
reference herein.

 

Section 5.5                                   Replacement Documents.  Upon
receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and
cancellation of such Note or other Loan Document, Borrower will issue, in lieu
thereof, a replacement Note or other Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

ARTICLE 6 - DUE ON SALE/ENCUMBRANCE

 

Section 6.1                                   Lender Reliance.  Borrower
acknowledges that Lender has examined and relied on the experience of Borrower
and its general partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Property in
agreeing to make the Loan, and will continue to rely on Borrower’s ownership of
the Property as a means of maintaining the value of the Property as security for
repayment of the Debt and the performance of the Other Obligations.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the Other Obligations, Lender can recover the Debt by
a sale of the Property conducted in accordance with the terms of the Loan
Documents and applicable law.

 

Section 6.2                                   No Sale/Encumbrance.  Neither
Borrower nor any Restricted Party shall Transfer the Property or any part
thereof or any interest therein or permit or suffer the Property or any part
thereof or any interest therein to be Transferred other than as expressly
permitted pursuant to the Loan Agreement.

 

ARTICLE 7 - RIGHTS AND REMEDIES UPON DEFAULT

 

Section 7.1                                   Remedies.  Upon the occurrence and
during the continuance of any Event of Default, Borrower agrees that Lender may
take such action, without notice or demand, as it deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:

 

(a)                                 declare the entire unpaid Debt to be
immediately due and payable;

 

(b)                                 institute proceedings, judicial or
otherwise, for the complete foreclosure of this Mortgage under any applicable
provision of law, in which case the Property or any interest

 

13

--------------------------------------------------------------------------------


 

therein may be sold for cash or upon credit in one or more parcels or in several
interests or portions and in any order or manner;

 

(c)                                  with or without entry, to the extent
permitted and pursuant to the procedures provided by applicable law, institute
proceedings for the partial foreclosure of this Mortgage for the portion of the
Debt then due and payable, subject to the continuing lien and security interest
of this Mortgage for the balance of the Debt not then due, unimpaired and
without loss of priority;

 

(d)                                 sell for cash or upon credit the Property or
any part thereof and all estate, claim, demand, right, title and interest of
Borrower therein and rights of redemption thereof, pursuant to power of sale or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;

 

(e)                                  institute an action, suit or proceeding in
equity for the specific performance of any covenant, condition or agreement
contained herein, in the Note, the Loan Agreement or in the other Loan
Documents;

 

(f)                                   recover judgment on the Note either
before, during or after any proceedings for the enforcement of this Mortgage or
the other Loan Documents;

 

(g)                                  apply for the appointment of a receiver,
trustee, liquidator or conservator of the Property, without notice and without
regard for the adequacy of the security for the Debt and without regard for the
solvency of Borrower, any Other Borrower or any guarantor or any indemnitor with
respect to the Loan or of any Person liable for the payment of the Debt;

 

(h)                                 the license granted to Borrower under
Section 1.2 hereof shall automatically be revoked and Lender may, to the extent
permitted pursuant to procedures provided by applicable law, enter into or upon
the Property, either personally or by its agents, nominees or attorneys and
dispossess Borrower and its agents and servants therefrom, without liability for
trespass, damages or otherwise and exclude Borrower and its agents or servants
wholly therefrom, and take possession of all books, records and accounts
relating thereto and Borrower agrees to surrender possession of the Property and
of such books, records and accounts to Lender upon demand, and thereupon Lender
may (i) use, operate, manage, control, insure, maintain, repair, restore and
otherwise deal with all and every part of the Property and conduct the business
thereat; (ii) complete any construction on the Property in such manner and form
as Lender deems advisable; (iii) make alterations, additions, renewals,
replacements and improvements to or on the Property; (iv) exercise all rights
and powers of Borrower with respect to the Property, whether in the name of
Borrower or otherwise, including, without limitation, the right to make, cancel,
enforce or modify Leases, obtain and evict tenants, and demand, sue for, collect
and receive all Rents of the Property and every part thereof; (v) require
Borrower to pay monthly in advance to Lender, or any receiver appointed to
collect the Rents, the fair and reasonable rental value for the use and
occupation of such part of the Property as may be occupied by Borrower;
(vi) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Debt, in such order, priority and proportions as Lender
shall deem appropriate in its sole discretion after deducting therefrom

 

14

--------------------------------------------------------------------------------


 

all expenses (including reasonable attorneys’ fees) incurred in connection with
the aforesaid operations and all amounts necessary to pay the Taxes, Other
Charges, insurance and other expenses in connection with the Property, as well
as just and reasonable compensation for the services of Lender, its counsel,
agents and employees;

 

(i)                                     exercise any and all rights and remedies
granted to a secured party upon default under the Uniform Commercial Code,
including, without limiting the generality of the foregoing:  (i) the right to
take possession of the Fixtures, the Equipment, the Personal Property or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Fixtures, the Equipment, the
Personal Property, and (ii) request Borrower at its expense to assemble the
Fixtures, the Equipment, the Personal Property and make it available to Lender
at a convenient place acceptable to Lender.  Any notice of sale, disposition or
other intended action by Lender with respect to the Fixtures, the Equipment, the
Personal Property sent to Borrower in accordance with the provisions hereof at
least ten (10) days prior to such action, shall constitute commercially
reasonable notice to Borrower;

 

(j)                                    apply any sums then deposited or held in
escrow or otherwise by or on behalf of Lender in accordance with the terms of
the Loan Agreement, this Mortgage or any other Loan Document to the payment of
the following items in any order in its uncontrolled discretion;

 

(i)                                     Taxes and Other Charges;

 

(ii)                                  Insurance Premiums;

 

(iii)                               Interest on the unpaid principal balance of
the Note;

 

(iv)                              Amortization of the unpaid principal balance
of the Note;

 

(v)                                 All other sums payable pursuant to the Note,
the Loan Agreement, this Mortgage and the other Loan Documents, including
without limitation advances made by Lender pursuant to the terms of this
Mortgage;

 

(k)                                 pursue such other remedies as Lender may
have under applicable law; or

 

(l)                                     apply the undisbursed balance of any Net
Proceeds Deficiency deposit, together with interest thereon, to the payment of
the Debt in such order, priority and proportions as Lender shall deem to be
appropriate in its discretion.

 

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.

 

Section 7.2                                   Application of Proceeds.  The
purchase money, proceeds and avails of any disposition of the Property, and or
any part thereof, or any other sums collected by Lender pursuant to the Note,
this Mortgage or the other Loan Documents, may be applied by Lender to the
payment of the Debt in such priority and proportions as Lender in its discretion
shall deem proper.

 

15

--------------------------------------------------------------------------------


 

Section 7.3                                   Right to Cure Defaults.  Upon the
occurrence and during the continuance of any Event of Default or if Borrower
fails to make any payment or to do any act as herein provided, Lender may, but
without any obligation to do so and without notice to or demand on Borrower or
any Other Borrower and without releasing Borrower from any obligation hereunder,
make or do the same in such manner and to such extent as Lender may deem
necessary to protect the security hereof.  Lender is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or
proceeding to protect its interest in the Property or to foreclose this Mortgage
or collect the Debt, and the cost and expense thereof (including reasonable
attorneys’ fees to the extent permitted by law), with interest as provided in
this Section 7.3, shall constitute a portion of the Debt and shall be due and
payable to Lender upon demand.  All such costs and expenses incurred by Lender
in remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any such action or proceeding shall bear interest at
the Default Rate, for the period after notice from Lender that such cost or
expense was incurred to the date of payment to Lender.  All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by this Mortgage and the other Loan Documents and shall be immediately due and
payable upon demand by Lender therefor.

 

Section 7.4                                   Actions and Proceedings.  Lender
has the right to appear in and defend any action or proceeding brought with
respect to the Property and to bring any action or proceeding, in the name and
on behalf of Borrower, which Lender, in its discretion, decides should be
brought to protect its interest in the Property.

 

Section 7.5                                   Recovery of Sums Required To Be
Paid.  Lender shall have the right from time to time to take action to recover
any sum or sums which constitute a part of the Debt as the same become due,
without regard to whether or not the balance of the Debt shall be due, and
without prejudice to the right of Lender thereafter to bring an action of
foreclosure, or any other action, for a default or defaults by Borrower and/or
any Other Borrower existing at the time such earlier action was commenced.

 

Section 7.6                                   Examination of Books and Records. 
At reasonable times and upon reasonable notice, Lender, its agents, accountants
and attorneys shall have the right to examine the records, books, management and
other papers of Borrower which reflect upon their financial condition, at the
Property or at any office regularly maintained by Borrower where the books and
records are located.  Lender and its agents shall have the right to make copies
and extracts from the foregoing records and other papers.  In addition, at
reasonable times and upon reasonable notice, Lender, its agents, accountants and
attorneys shall have the right to examine and audit the books and records of
Borrower pertaining to the income, expenses and operation of the Property during
reasonable business hours at any office of Borrower where the books and records
are located.  This Section 7.6 shall apply throughout the term of the Note and
without regard to whether an Event of Default has occurred or is continuing.

 

Section 7.7                                   Other Rights, Etc.

 

(a)                                 The failure of Lender to insist upon strict
performance of any term hereof shall not be deemed to be a waiver of any term of
this Mortgage.  Borrower shall not be relieved of Borrower’s obligations
hereunder by reason of (i) the failure of Lender to comply with any

 

16

--------------------------------------------------------------------------------


 

request of Borrower or any Other Borrower or any guarantor or any indemnitor
with respect to the Loan to take any action to foreclose this Mortgage or
otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any
part of the Property, or of any person liable for the Debt or any portion
thereof, or (iii) any agreement or stipulation by Lender extending the time of
payment or otherwise modifying or supplementing the terms of the Note, this
Mortgage or the other Loan Documents.

 

(b)                                 It is agreed that the risk of loss or damage
to the Property is on Borrower, and Lender shall have no liability whatsoever
for decline in value of the Property, for failure to maintain the Policies, or
for failure to determine whether insurance in force is adequate as to the amount
of risks insured.  Possession by Lender shall not be deemed an election of
judicial relief if any such possession is requested or obtained with respect to
any Property or collateral not in Lender’s possession.

 

(c)                                  Lender may resort for the payment of the
Debt to any other security held by Lender in such order and manner as Lender, in
its discretion, may elect.  Lender may take action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to foreclose this Mortgage.  The rights of Lender
under this Mortgage shall be separate, distinct and cumulative and none shall be
given effect to the exclusion of the others.  No act of Lender shall be
construed as an election to proceed under any one provision herein to the
exclusion of any other provision.  Lender shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

 

Section 7.8                                   Right to Release Any Portion of
the Property.  Lender may release any portion of the Property for such
consideration as Lender may require without, as to the remainder of the
Property, in any way impairing or affecting the lien or priority of this
Mortgage, or improving the position of any subordinate lienholder with respect
thereto, except to the extent that the obligations hereunder shall have been
reduced by the actual monetary consideration, if any, received by Lender for
such release, and may accept by assignment, pledge or otherwise any other
property in place thereof as Lender may require without being accountable for so
doing to any other lienholder.  This Mortgage shall continue as a lien and
security interest in the remaining portion of the Property.

 

Section 7.9                                   Violation of Laws.  If the
Property is not in material compliance with Legal Requirements, Lender may
impose additional requirements upon Borrower in connection herewith including,
without limitation, monetary reserves or financial equivalents.

 

Section 7.10                            Recourse and Choice of Remedies. 
Notwithstanding any other provision of this Mortgage or the Loan Agreement,
including, without limitation, Section 9.3 of the Loan Agreement, to the fullest
extent permitted by applicable law, Lender and other Indemnified Parties (as
hereinafter defined) are entitled to enforce the obligations of Borrower or any
Other Borrower contained in Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of
the Loan Agreement without first resorting to or exhausting any security or
collateral and without first having recourse to the Note or any of the Property,
through foreclosure or acceptance of a deed in lieu of foreclosure or otherwise,
and in the event Lender commences a foreclosure action against the

 

17

--------------------------------------------------------------------------------


 

Property, Lender is entitled to pursue a deficiency judgment with respect to
such obligations against Borrower or any Other Borrower.  The provisions of
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement are
exceptions to any non-recourse or exculpation provisions in the Loan Agreement,
the Note, this Mortgage or the other Loan Documents, and Borrower and any Other
Borrower are fully and personally liable for the obligations pursuant to
Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of the Loan Agreement.  The
liability of Borrower and any Other Borrower pursuant to Sections 9.1, 9.2 and
9.3 herein and Section 9.3 of the Loan Agreement is not limited to the original
principal amount of the Note.  Notwithstanding the foregoing, nothing herein
shall inhibit or prevent Lender from foreclosing or exercising any other rights
and remedies pursuant to the Loan Agreement, the Note, this Mortgage and the
other Loan Documents, whether simultaneously with foreclosure proceedings or in
any other sequence.  A separate action or actions may be brought and prosecuted
against Borrower pursuant to Sections 9.1, 9.2 and 9.3 herein and Section 9.3 of
the Loan Agreement, whether or not action is brought against any other Person or
whether or not any other Person is joined in the action or actions.  In
addition, Lender shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in
Article 9 herein.

 

Section 7.11                            Right of Entry.  Upon reasonable notice
to Borrower, Lender and its agents shall have the right to enter and inspect the
Property at all reasonable times.

 

Section 7.12                            Lender’s Remedies against Multiple
Parcels.  The Debt and the Obligations hereby secured are also secured by other
properties, lots and parcels (each an “Other Property” and collectively, the
“Other Properties”) covered by other mortgages, deeds of trust and deeds to
secure debt (the “Other Mortgages”) within and/or outside the state where the
Property is located.  If this Mortgage or any of the Other Mortgages is
foreclosed upon, or if judgment is entered upon any Obligations secured hereby,
or if Lender exercises its power of sale (if applicable under the laws of the
State in which the Property is located), execution may be made upon or Lender
may exercise its remedies (including any power of sale) against any one or more
of the Other Properties and not upon the other Other Properties, or upon all of
such Other Properties, either together or separately, and at different times or
at the same time, and the exercise of such remedies, execution sales or sales
under the power of sale herein granted (if applicable under the laws of the
state in which the Property is located) may likewise be conducted separately or
concurrently, in each case at Lender’s election.  No event of enforcement taking
place against any Other Property, and no failure to prosecute any such other
enforcement shall in any way stay, preclude or bar enforcement of this Mortgage,
and Lender may pursue any or all of Lender’s rights and remedies under this
Mortgage until the Debt and the Obligations are paid and discharged in full..

 

ARTICLE 8 - ENVIRONMENTAL HAZARDS

 

Section 8.1                                   Environmental Representations,
Warranties and Covenants; Lender’s Rights; Environmental Indemnification. 
Borrower has concurrently herewith delivered to Lender that certain
Environmental Indemnity Agreement in connection with the Loan, the terms and
provisions of which are hereby fully incorporated herein by reference.

 

18

--------------------------------------------------------------------------------


 

ARTICLE 9 - INDEMNIFICATION

 

Section 9.1                                   General Indemnification.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND (WITH LEGAL COUNSEL
REASONABLY ACCEPTABLE TO LENDER), INDEMNIFY, RELEASE AND HOLD HARMLESS THE
INDEMNIFIED PARTIES FOR, FROM AND AGAINST ANY AND ALL CLAIMS, SUITS, LIABILITIES
(INCLUDING, WITHOUT LIMITATION, STRICT LIABILITIES), ACTIONS, PROCEEDINGS,
OBLIGATIONS, DEBTS, DAMAGES, LOSSES, COSTS, EXPENSES, DIMINUTIONS IN VALUE,
FINES, PENALTIES, CHARGES, FEES, EXPENSES, JUDGMENTS, AWARDS, AMOUNTS PAID IN
SETTLEMENT, PUNITIVE DAMAGES, FORESEEABLE AND UNFORESEEABLE CONSEQUENTIAL
DAMAGES, OF WHATEVER KIND OR NATURE (INCLUDING BUT NOT LIMITED TO REASONABLE
ATTORNEYS’ FEES AND OTHER COSTS OF DEFENSE) (COLLECTIVELY, THE “LOSSES”) IMPOSED
UPON OR INCURRED BY OR ASSERTED AGAINST ANY INDEMNIFIED PARTIES AND DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN ANY WAY RELATING TO ANY ONE OR MORE OF THE
FOLLOWING:  (A) OWNERSHIP OF THIS MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN
OR RECEIPT OF ANY RENTS; (B) ANY AMENDMENT TO, OR RESTRUCTURING OF, THE DEBT,
THE NOTE, THE LOAN AGREEMENT, THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENTS;
(C) ANY AND ALL LAWFUL ACTION THAT MAY BE TAKEN BY LENDER IN CONNECTION WITH THE
ENFORCEMENT OF THE PROVISIONS OF THIS MORTGAGE OR THE LOAN AGREEMENT OR THE NOTE
OR ANY OF THE OTHER LOAN DOCUMENTS, WHETHER OR NOT SUIT IS FILED IN CONNECTION
WITH SAME, OR IN CONNECTION WITH BORROWER, ANY OTHER BORROWER, ANY GUARANTOR OR
ANY INDEMNITOR AND/OR ANY PARTNER, JOINT VENTURER OR SHAREHOLDER THEREOF
BECOMING A PARTY TO A VOLUNTARY OR INVOLUNTARY FEDERAL OR STATE
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDING; (D) ANY ACCIDENT, INJURY TO OR
DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY OCCURRING IN, ON OR ABOUT THE
PROPERTY OR ANY PART THEREOF OR ON THE ADJOINING SIDEWALKS, CURBS, ADJACENT
PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (E) PERFORMANCE OF ANY
LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR OTHER PROPERTY IN
RESPECT OF THE PROPERTY OR ANY PART THEREOF; (F) THE FAILURE OF ANY PERSON TO
FILE TIMELY WITH THE INTERNAL REVENUE SERVICE AN ACCURATE FORM 1099-B, STATEMENT
FOR RECIPIENTS OF PROCEEDS FROM REAL ESTATE, BROKER AND BARTER EXCHANGE
TRANSACTIONS, WHICH MAY BE REQUIRED IN CONNECTION WITH THIS MORTGAGE, OR TO
SUPPLY A COPY THEREOF IN A TIMELY FASHION TO THE RECIPIENT OF THE PROCEEDS OF
THE TRANSACTION IN CONNECTION WITH WHICH THIS MORTGAGE IS MADE; (G) ANY FAILURE
OF THE PROPERTY TO BE IN COMPLIANCE WITH ANY LEGAL REQUIREMENTS; (H) THE
ENFORCEMENT BY ANY INDEMNIFIED PARTY OF THE PROVISIONS OF THIS ARTICLE 9;
(I) ANY AND ALL CLAIMS AND DEMANDS WHATSOEVER WHICH MAY BE ASSERTED AGAINST
LENDER BY REASON OF ANY ALLEGED OBLIGATIONS OR UNDERTAKINGS ON ITS PART TO
PERFORM OR DISCHARGE ANY OF THE TERMS, COVENANTS, OR AGREEMENTS CONTAINED IN ANY
LEASE; (J) THE PAYMENT OF ANY COMMISSION, CHARGE OR BROKERAGE

 

19

--------------------------------------------------------------------------------


 

FEE TO ANYONE CLAIMING THROUGH BORROWER WHICH MAY BE PAYABLE IN CONNECTION WITH
THE FUNDING OF THE LOAN; OR (K) ANY MISREPRESENTATION MADE BY BORROWER AND/OR
ANY OTHER BORROWER IN THIS MORTGAGE OR ANY OTHER LOAN DOCUMENT.  NOTWITHSTANDING
THE FOREGOING, BORROWER SHALL NOT BE LIABLE TO THE INDEMNIFIED PARTIES UNDER
THIS SECTION 9.1 FOR ANY LOSSES TO THE EXTENT SUCH LOSSES ARISE BY REASON OF,
AND TO THE EXTENT ATTRIBUTABLE TO, THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTIES OR LOSSES RESULTING FROM ACTS OR
OMISSIONS ARISING AFTER A COMPLETED FORECLOSURE OF THE PROPERTY OR ACCEPTANCE BY
LENDER OF A DEED IN LIEU OF FORECLOSURE.  ANY AMOUNTS PAYABLE TO LENDER BY
REASON OF THE APPLICATION OF THIS SECTION 9.1 SHALL BECOME IMMEDIATELY DUE AND
PAYABLE AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS OR DAMAGE
IS SUSTAINED BY LENDER UNTIL PAID.  FOR PURPOSES OF THIS ARTICLE 9, THE TERM
“INDEMNIFIED PARTIES” MEANS LENDER, ITS DESIGNEE, (WHETHER OR NOT IT IS THE
LENDER), ANY AFFILIATE OF LENDER THAT HAS FILED ANY REGISTRATION STATEMENT
RELATING TO THE SECURITIZATION OR HAS ACTED AS THE SPONSOR OR DEPOSITOR IN
CONNECTION WITH THE SECURITIZATION, ANY AFFILIATE OF LENDER THAT ACTS AS AN
UNDERWRITER, PLACEMENT AGENT OR INITIAL PURCHASER OF SECURITIES ISSUED IN THE
SECURITIZATION, ANY OTHER CO-UNDERWRITERS, CO-PLACEMENT AGENTS OR CO-INITIAL
PURCHASERS OF SECURITIES ISSUED IN THE SECURITIZATION, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, REPRESENTATIVES, AGENTS AND
AFFILIATES AND EACH PERSON OR ENTITY WHO CONTROLS ANY SUCH PERSON WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT,
ANY PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE ORIGINATION OF THE LOAN, ANY
PERSON WHO IS OR WILL HAVE BEEN INVOLVED IN THE SERVICING OF THE LOAN SECURED
HEREBY, ANY PERSON IN WHOSE NAME THE ENCUMBRANCE CREATED BY THIS MORTGAGE IS OR
WILL HAVE BEEN RECORDED, ANY PERSON WHO MAY HOLD OR ACQUIRE OR WILL HAVE HELD A
FULL OR PARTIAL INTEREST IN THE LOAN SECURED HEREBY (INCLUDING, BUT NOT LIMITED
TO, INVESTORS OR PROSPECTIVE INVESTORS IN THE SECURITIES, AS WELL AS CUSTODIANS,
TRUSTEES AND OTHER FIDUCIARIES WHO HOLD OR HAVE HELD A FULL OR PARTIAL INTEREST
IN THE LOAN SECURED HEREBY FOR THE BENEFIT OF THIRD PARTIES) AS WELL AS THE
RESPECTIVE DIRECTORS, OFFICERS, SHAREHOLDERS, PARTNERS, EMPLOYEES, AGENTS,
SERVANTS, REPRESENTATIVES, CONTRACTORS, SUBCONTRACTORS, AFFILIATES,
SUBSIDIARIES, PARTICIPANTS, SUCCESSORS AND ASSIGNS OF ANY AND ALL OF THE
FOREGOING (INCLUDING, BUT NOT LIMITED TO, ANY OTHER PERSON WHO HOLDS OR ACQUIRES
OR WILL HAVE HELD A PARTICIPATION OR OTHER FULL OR PARTIAL INTEREST IN THE LOAN,
WHETHER DURING THE TERM OF THE LOAN OR AS A PART OF OR FOLLOWING A FORECLOSURE
OF THE LOAN AND INCLUDING, BUT NOT LIMITED TO ANY SUCCESSORS BY MERGER,

 

20

--------------------------------------------------------------------------------


 

CONSOLIDATION OR ACQUISITION OF ALL OR A SUBSTANTIAL PORTION OF LENDER’S ASSETS
AND BUSINESS).

 

Section 9.2                                   Mortgage and/or Intangible Tax. 
Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of this Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.  Borrower
hereby agrees that, in the event that it is determined that any documentary
stamp taxes, recording privilege taxes or intangible personal property taxes are
due hereon or on any mortgage or promissory note executed in connection herewith
(including, without limitation, the Note), Borrower shall indemnify and hold
harmless the Indemnified Parties for all such documentary stamp, recording
privilege taxes and/or intangible taxes, including all penalties and interest
assessed or charged in connection therewith.

 

Section 9.3                                   ERISA Indemnification.  BORROWER
SHALL, AT ITS SOLE COST AND EXPENSE, PROTECT, DEFEND, INDEMNIFY, RELEASE AND
HOLD HARMLESS THE INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL LOSSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND COSTS INCURRED IN
THE INVESTIGATION, DEFENSE, AND SETTLEMENT OF LOSSES INCURRED IN CORRECTING ANY
PROHIBITED TRANSACTION OR IN THE SALE OF A PROHIBITED LOAN, AND IN OBTAINING ANY
INDIVIDUAL PROHIBITED TRANSACTION EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN
LENDER’S SOLE DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A
RESULT OF A BREACH OF ANY OF THE REPRESENTATIONS MADE UNDER SECTION 4.1.9 OF THE
LOAN AGREEMENT OR A BREACH OF ANY NEGATIVE COVENANTS CONTAINED IN SECTION 5.2.9
OF THE LOAN AGREEMENT.

 

Section 9.4                                   Duty to Defend; Attorneys’ Fees
and Other Fees and Expenses.  Upon written request by any Indemnified Party,
Borrower shall defend such Indemnified Party (if requested by any Indemnified
Party, in the name of the Indemnified Party) by attorneys and other
professionals approved by the Indemnified Parties.  Notwithstanding the
foregoing, if the defendants in any such claim or proceeding include both
Borrower and any Indemnified Party and Borrower and such Indemnified Party shall
have reasonably concluded that there are any legal defenses available to it
and/or other Indemnified Parties that are different from or additional to those
available to Borrower, such Indemnified Party shall have the right to select
separate counsel to assert such legal defenses and to otherwise participate in
the defense of such action on behalf of such Indemnified Party, provided that no
compromise or settlement shall be entered without Borrower’s consent, which
consent shall not be unreasonably withheld.  Upon demand, Borrower shall pay or,
in the sole and absolute discretion of the Indemnified Parties, reimburse, the
Indemnified Parties for the payment of reasonable fees and disbursements of
attorneys, engineers, environmental consultants, laboratories and other
professionals in connection therewith.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 10 - WAIVERS

 

Section 10.1                            Waiver of Counterclaim.  To the extent
permitted by applicable law, Borrower hereby waives the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with this Mortgage, the Loan Agreement, the Note, any of the other
Loan Documents, or the Obligations.

 

Section 10.2                            Marshalling and Other Matters.  To the
extent permitted by applicable law, Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein.  Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Mortgage on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of
this Mortgage and on behalf of all persons to the extent permitted by applicable
law.

 

Section 10.3                            Waiver of Notice.  To the extent
permitted by applicable law, Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Mortgage specifically and expressly provides for the giving of notice by Lender
to Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Mortgage does not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 10.4                            Waiver of Statute of Limitations.  To
the extent permitted by applicable law, Borrower hereby expressly waives and
releases to the fullest extent permitted by law, the pleading of any statute of
limitations as a defense to payment of the Debt or performance of its Other
Obligations.

 

Section 10.5                            Survival.  The indemnifications made
pursuant to Sections 9.1, 9.2 9.3 and 9.4 herein and the representations and
warranties, covenants, and other obligations arising under Article 8, shall
continue indefinitely in full force and effect and shall survive and shall in no
way be impaired by any of the following:  any satisfaction or other termination
of this Mortgage, any assignment or other transfer of all or any portion of this
Mortgage or Lender’s interest in the Property (but, in such case, shall benefit
both Indemnified Parties and any assignee or transferee), any exercise of
Lender’s rights and remedies pursuant hereto including, but not limited to,
foreclosure or acceptance of a deed in lieu of foreclosure, any exercise of any
rights and remedies pursuant to the Loan Agreement, the Note or any of the other
Loan Documents, any transfer of all or any portion of the Property (whether by
Borrower or by Lender following foreclosure or acceptance of a deed in lieu of
foreclosure or at any other time), any amendment to this Mortgage, the Loan
Agreement, the Note or the other Loan Documents, and any act or omission that
might otherwise be construed as a release or discharge of Borrower from the
obligations pursuant hereto.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 11 - EXCULPATION

 

The provisions of Section 9.3 of the Loan Agreement are hereby incorporated by
reference into this Mortgage to the same extent and with the same force as if
fully set forth herein.

 

ARTICLE 12 - NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 13 - APPLICABLE LAW

 

Section 13.1                            Governing Law.  This Mortgage shall be
governed in accordance with the terms and provisions of Section 10.3 of the Loan
Agreement.

 

Section 13.2                            Usury Laws.  Notwithstanding anything to
the contrary, (a) all agreements and communications between Borrower (and any
Other Borrower) and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the maximum
lawful rate or amount, (b) in calculating whether any interest exceeds the
lawful maximum, all such interest shall be amortized, prorated, allocated and
spread over the full amount and term of all principal indebtedness of Borrowers
to Lender, and (c) if through any contingency or event, Lender receives or is
deemed to receive interest in excess of the lawful maximum, any such excess
shall be deemed to have been applied toward payment of the principal of any and
all then outstanding indebtedness of Borrowers to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrowers.

 

Section 13.3                            Provisions Subject to Applicable Law. 
All rights, powers and remedies provided in this Mortgage may be exercised only
to the extent that the exercise thereof does not violate any applicable
provisions of law and are intended to be limited to the extent necessary so that
they will not render this Mortgage invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any applicable law.  If
any term of this Mortgage or any application thereof shall be invalid or
unenforceable, the remainder of this Mortgage and any other application of the
term shall not be affected thereby.

 

ARTICLE 14 - DEFINITIONS

 

All capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.  Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage may be used interchangeably in singular or plural form and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Other Borrower”
shall mean “each Other Borrower and any subsequent maker or makers of the
Note,”  the word “Lender” shall mean “Lender and any subsequent holder of the
Note,” the word “Note” shall mean “the Note and any other evidence of
indebtedness secured by this Mortgage,” the word “Property” shall include any
portion of the Property and any interest therein, and the phrases “attorneys’
fees”, “legal fees” and “counsel fees” shall include any and

 

23

--------------------------------------------------------------------------------


 

all attorneys’, paralegal and law clerk fees and disbursements, including, but
not limited to, fees and disbursements at the pre-trial, trial and appellate
levels incurred or paid by Lender in protecting its interest in the Property,
the Leases and the Rents and enforcing its rights hereunder.

 

ARTICLE 15 - MISCELLANEOUS PROVISIONS

 

Section 15.1                            No Oral Change.  This Mortgage, and any
provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

 

Section 15.2                            Successors and Assigns.  This Mortgage
shall be binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns forever.

 

Section 15.3                            Inapplicable Provisions.  If any term,
covenant or condition of the Loan Agreement, the Note or this Mortgage is held
to be invalid, illegal or unenforceable in any respect, the Loan Agreement, the
Note and this Mortgage shall be construed without such provision.

 

Section 15.4                            Headings, Etc.  The headings and
captions of various Sections of this Mortgage are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions hereof.

 

Section 15.5                            Number and Gender.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

 

Section 15.6                            Subrogation.  If any or all of the
proceeds of the Note have been used to extinguish, extend or renew any
indebtedness heretofore existing against the Property, then, to the extent of
the funds so used, Lender shall be subrogated to all of the rights, claims,
liens, titles, and interests existing against the Property heretofore held by,
or in favor of, the holder of such indebtedness and such former rights, claims,
liens, titles, and interests, if any, are not waived but rather are continued in
full force and effect in favor of Lender and are merged with the lien and
security interest created herein as cumulative security for the repayment of the
Debt, the performance and discharge of Borrower’s and each Other Borrower’s
obligations hereunder, under the Loan Agreement, the Note and the other Loan
Documents and the performance and discharge of the Other Obligations.

 

Section 15.7                            Entire Agreement.  The Note, the Loan
Agreement, this Mortgage and the other Loan Documents constitute the entire
understanding and agreement between Borrower (or Borrowers, as applicable) and
Lender with respect to the transactions arising in connection with the Debt and
supersede all prior written or oral understandings and agreements between
Borrower (or Borrowers, as applicable) and Lender with respect thereto. 
Borrower hereby acknowledges that, except as incorporated in writing in the
Note, the Loan Agreement, this Mortgage and the other Loan Documents, there are
not, and were not, and no persons are or were authorized by Lender to make, any
representations, understandings, stipulations, agreements or

 

24

--------------------------------------------------------------------------------


 

promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Mortgage and the other Loan Documents.

 

Section 15.8                            Limitation on Lender’s Responsibility. 
No provision of this Mortgage shall operate to place any obligation or liability
for the control, care, management or repair of the Property upon Lender, nor
shall it operate to make Lender responsible or liable for any waste committed on
the Property by the tenants or any other Person, or for any dangerous or
defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property resulting in loss or injury or death
to any tenant, licensee, employee or stranger.  Nothing herein contained shall
be construed as constituting Lender a “mortgagee in possession.”

 

Section 15.9                            Conflict of Terms.  In case of any
conflict between the terms of this Mortgage and the terms of the Loan Agreement,
the terms of the Loan Agreement shall prevail.

 

ARTICLE 16 - STATE-SPECIFIC PROVISIONS

 

Section 16.1                            Principles of Construction.  In the
event of any inconsistencies between the terms and conditions of this Article 16
and the terms and conditions of this Mortgage, the terms and conditions of this
Article 16 shall control and be binding.

 

Section 16.2                            Foreclosure.  In addition to the rights
and remedies set forth in Article 7, at the option of Lender, this Mortgage may
be foreclosed in any manner now or hereafter provided by Alabama law, and
Lender, or its agent, may sell, pursuant to power of sale or otherwise, the
Property or any part of the Property (including, without limitation, any
leasehold, subleasehold or other interest therein encumbered hereby as Lender
may from time to time elect to sell) at public outcry to the highest bidder for
cash in front of the main entrance of the county courthouse of the county where
the Property is located, either in person or by auctioneer, after having first
given notice of the time, place and terms of sale, together with a description
of the property to be sold, at least once a week for three (3) successive weeks
preceding the date of such sale in some newspaper published in said county;
provided, however, that (i) if the Property is located in more than one county,
publication is to be made in all counties in which such Property is located, and
(ii) if no newspaper is published in a county where the Property is located,
notice shall be in a newspaper in an adjoining county.  At any such sale, Lender
may execute and deliver to the purchaser a conveyance of the Property or any
part of the Property.  Lender may bid at said sale in the form of cash, cash
equivalents and/or cancellation of all or any part of the Obligations, or any
combination thereof, and purchase the Property or any part or parcel thereof, if
the highest bidder therefor.  In the event of any sale under this Mortgage by
virtue of the exercise of the powers herein granted, or pursuant to any order in
any judicial proceedings or otherwise, the Property may be sold as an entirety
or in separate parcels and in such manner or order as Lender in its sole
discretion may elect.  Any sale may be adjourned by Lender, or its agent, and
reset at a later date without additional publication; provided that an
announcement to that effect be made at the scheduled place of sale at the time
and on the date the sale is originally set.

 

Section 16.3                            Section 3.9 of this Mortgage is hereby
amended by deleting at the beginning thereof the text “Borrower has good and
insurable fee simple title” and by inserting in

 

25

--------------------------------------------------------------------------------


 

lieu thereof the following text “Borrower has and is seized of good, marketable
and insurable fee simple title”.

 

[NO FURTHER TEXT ON THIS PAGE]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been executed by Borrower as of the day
and year first above written.

 

 

BORROWER:

 

 

 

 

IREIT WETUMPKA DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

STATE OF ILLINOIS

)

 

)    ss.

COUNTY OF DUPAGE

)

 

I, Judy L. Millette, a Notary Public in and for said County in said State,
hereby certify that David Z. Lichterman, whose name as Chief Accounting Officer
of Inland Real Estate Income Trust, Inc., a Maryland corporation, which is the
sole member of IREIT DG SPE Member, L.L.C., a Delaware limited liability
company, which is the sole member of IREIT Wetumpka DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that, being informed of the
contents of the instrument, he, as such officer and with full authority,
executed the same voluntarily for and as the act of said corporation, acting in
its capacity as sole member of said limited liability company.

 

Given under my hand this 26th day of October, 2012.

 

 

 

/s/ Judy L. Millette

 

NOTARY PUBLIC

 

My Commission expires:7-27-15

 

[Notarial Seal]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF ELMORE, STATE OF
ALABAMA, AND IS DESCRIBED AS FOLLOWS:

 

A lot or parcel of land located in the Northeast Quarter of Section 14, Township
18 North, Range 18 East, City of Wetumpka, Elmore County, Alabama, and being
more particularly described as follows:

 

Lot 1 of T.B.G. Plat No.1, a 2 Lot Subdivision, (A Resubdivision of Parcel “B”
Boundary RLPY 2010, PG 48457, City of Wetumpka, Elmore County, Alabama) as
recorded in Plat Book 22, page 9, in the Office of the Judge of Probate of
Elmore County, Alabama.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OTHER BORROWER

 

1.                                      IREIT East Brewton DG, L.L.C., a
Delaware limited liability company

2.                                      IREIT Robertsdale DG, L.L.C., a Delaware
limited liability company

3.                                      IREIT Madisonville DG, L.L.C., a
Delaware limited liability company

4.                                      IREIT Newport DG, L.L.C., a Delaware
limited liability company

 

--------------------------------------------------------------------------------